FILED
                             NOT FOR PUBLICATION                            DEC 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MOHAMMED SARIF BAPARY,                           No. 15-71927

               Petitioner,                       Agency No. A206-914-105

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Mohammed Sarif Bapary, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ order dismissing Bapary’s appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Bapary’s testimony and his supporting

documents regarding his reason for leaving Bangladesh, his knowledge of an arrest

warrant against him, and the injuries he sustained. See Don v. Gonzales, 476 F.3d

738, 741-43 (9th Cir. 2007); Shrestha, 590 F.3d at 1046-47 (“Although

inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight.”). The

agency was not compelled to accept Bapary’s statements about the inconsistencies.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). Thus, in the absence of

credible testimony, Bapary’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Bapary’s CAT claim is based on the same testimony the agency

found not credible and the record does not otherwise compel the conclusion that it




                                           2                                    15-71927
is more likely than not he will be tortured if returned to Bangladesh, his CAT claim

also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-71927